UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1515



BEVERLY GALE BOONE,

                                               Plaintiff - Appellant,

             versus


UNITED STATES ATTORNEY; DEPARTMENT OF JUSTICE;
DRUG ENFORCEMENT ADMINISTRATION AGENCY; UNITED
STATES OF AMERICA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (7:06-cv-00006-jpj)


Submitted:    January 31, 2007            Decided:     February 12, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beverly Gale Boone, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Beverly Gale Boone appeals the district court’s order

dismissing her complaint seeking attorney’s fees and expenses

pursuant to the Hyde Amendment.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     Boone v. United States Att’y, No.

7:06-cv-00006-jpj (W.D. Va. Apr. 21, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -